        Case 2:17-cv-00421-NVW Document 117 Filed 11/16/18 Page 1 of 4



BRIER, IRISH, HUBBARD & ERHART, P.L.C.
6245 North 24th Parkway, Suite 100
Phoenix, Arizona 85016-2029
Telephone (602) 522-3940
Facsimile (602) 522-3945
Teresa H. Foster, Of Counsel (010877)
For Court Filings/Pleadings:
ctfilings@thfosterlaw.com
Attorneys for Plaintiff

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ARIZONA
Colocation America Corporation,                           Case No. 2:17-cv-00421-NVW

                                     Plaintiff,
                                                        PLAINTIFF’S RESPONSE TO
v.                                                     DEFENDANT’S REQUEST FOR
                                                       ADDITIONAL ATTORNEY FEES
Mitel Networks Corporation,

                             Defendant.
______________________________________
Mitel Networks Corporation,

                               Counterclaimant,

v.

Colocation America Corporation, and Corey
Allen Kotler and Mojgan Tabibnia, husband
and wife,

                            Counter-defendants.

       Defendant’s request for $51,775.50 in additional attorney fees (Doc. #111-113)

incurred in connection with its Motion for Fees and Reply should be denied. Defendant

failed to set forth any legal authority (in either its Motion or its Reply) for this Court to

award fees incurred in connection with its Fee Application. Plaintiff is submitting its
        Case 2:17-cv-00421-NVW Document 117 Filed 11/16/18 Page 2 of 4



objection at this time, however, in light of this Court’s Order entered on November 1,

2018 (Doc. #115).

       Defendant’s Motion for Fees filed June 29, 2018 (Doc. #100) did not include a

request for attorney fees incurred in preparation for drafting the Fee Application.

Furthermore, it did not cite any authority to support its claim for the recovery of such

fees. This request should be denied for the same reasons that this Court denied

Defendant’s request for non-taxable costs, attorney expenses, and fees and costs incurred

in the California action.

       After Plaintiff filed its Response to the Fee Application, Defendant submitted a

Declaration with its Reply on July 26, 2018 (Doc. #111) indicating that it was a

declaration in support of the fee motion and simply stated: “As shown on Exhibit A,

MNC’s total fees for Doc. 100 were $27,502.50.” The Reply simply stated that this

Court has authority to award all fees requested, including in the fee Motion and Reply.

Neither the Reply nor the Declaration set forth any legal authority to award such fees.

Likewise, on August 3, 2018 (Doc. #112), Defendant filed a Supplemental Declaration

indicating that “MNC’s total fees for Doc. 111 [the Reply] were $24,273.00.” Again, this

Declaration was submitted without any legal authority or legal argument.

       Other Courts have denied requests for attorney fees incurred in connection with

fee applications. In Locklin v. Day-Glo Color Corp., 378 F.Supp. 423, 429 (N.D.Ill.

1974) the district court held that “time devoted to compiling and presenting the bill is

beyond the scope of effort for which fees are to be allowed.”; see also Computer



                                                                                 Page 2 of 4
       Case 2:17-cv-00421-NVW Document 117 Filed 11/16/18 Page 3 of 4



Statistics, Inc. v. Blair, 418 F.Supp. 1339 (S.D.Tex. 1976) (declining to award fees

incurred in connection with a fee application because “[s]uch services were not rendered

in connection with the recovery of any damages and should be deducted.”).

      Defendant did not request attorney fees incurred in connection with its Fee

Application at the time of filing the original Motion. Furthermore, Defendant has failed

to disclose any legal authority to support such an award. Defendant should not now be

allowed to set forth any legal basis for an award in its Reply. Defendant’s request for

supplemental fees should be denied.

      DATED: November 16, 2018.

                                      BRIER, IRISH, HUBBARD & ERHART, P.L.C.


                                         /s/ Teresa H. Foster
                                      Teresa H. Foster, Of Counsel
                                      6245 North 24th Parkway, Suite 100
                                      Phoenix, AZ 85016-2029
                                      Attorneys for Plaintiff




                                                                                Page 3 of 4
        Case 2:17-cv-00421-NVW Document 117 Filed 11/16/18 Page 4 of 4



                           CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of November, 2018, I electronically

transmitted the attached document to the Clerk’s Office using the CM/ECF System for

filing and transmittal of a Notice of Electronic Filing to the following CM/ECF

registrants:


David E. Rogers
David G. Barker
Jacob C. Jones
SNELL & WILMER, LLP
One Arizona Center
400 E. Van Buren, Suite 1900
Phoenix, AZ 85004-2202



/s/ Harry Stanford




                                                                          Page 4 of 4
